DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the at least one weight part" in lines 6-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou (TWI659730).
Chou teaches an eccentric vibration structure comprising an eccentric rod (232) with a transmission end (A1, figure 3) and a weight section end (E2 in figure 2A).  The weight section has a weight part (133) for increasing the weight of the weight section.  
With regards to claim 2, the weight part and the weight section are integrally formed (integrally does not mean they are one piece, it just means formed as a unit with another part).
With regards to claim 3, the weight section has any geometrical cross section.
With regards to claim 4, the weight section has a first area, a second area and a third area, the first area being adjacent to a free end section of the weight section, the second area being adjacent to the transmission 25section, the third area being positioned between the first and second areas, the at least one weight part being disposed on the weight section to selectively axially extend from the first area to the third area, at 1equal intervals or at unequal intervals or the at least one weight part being disposed on any of the first, second and third areas of the weight section (figure 2A).
[AltContent: textbox (First area)]
[AltContent: textbox (Third area)][AltContent: textbox (Second area)][AltContent: arrow][AltContent: arrow][AltContent: arrow]          
    PNG
    media_image1.png
    179
    244
    media_image1.png
    Greyscale

With regards to claim 5, a weight block is connected with the weight part (figure 3).
With regards to claim 6, the weight block and the weight section are secured to each other by engagement (figure 3).
With regards to claim 7, the weight part has a receiving space (232b; figure 5) and the weight block is disposed  in the receiving space (figure 5).
With regards to claim 8, the receiving space is formed in the weight section.
With regards to claim 13, the receiving space has a circular cross section and the weight block has a cross section to match the circular cross section of the receiving space (figure 5).
With regards to claim 14, Chou teaches an eccentric vibration structure comprising an eccentric rod (232) with a transmission end (A1, figure 3) and a weight section end (233).  The weight section is formed with at least one material removed section to reduce the weight of the weight section (233a in figure 5 has material removed from a cylindrical shape to form a partial cylindrical shape).
With regards to claim 15, the material removed section has a cross section of any geometrical configuration.
With regards to claim 16, this claim is a product by process claim.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
With regards to claim 17, the weight section has a first area, a second area and a third area, the first area being adjacent to a free end section of the weight section, the second area being adjacent to the transmission 25section, the third area being positioned between the first and second areas, the at least one weight part being disposed on the weight section to selectively axially extend from the first area to the third area, at 1equal intervals or at unequal intervals or the at least one weight part being disposed on any of the first, second and third areas of the weight section (see annotated figure above).
With regards to claim 18, the material removed section is formed inside the weight section.  
Claim(s) 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iwahori (USPN 8806691).
Iwahori teaches an eccentric vibration structure comprising an eccentric rod (117) with a transmission end (117a) and a weight section end (131).  The weight section is formed with at least one material removed section to reduce the weight of the weight section (figure 18 shows that 131 is not cylindrical and has material removed from the center).
With regards to claim 15, the material removed section has a cross section of any geometrical configuration.
With regards to claim 16, this claim is a product by process claim.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
With regards to claim 17, the weight section has a first area, a second area and a third area, the first area being adjacent to a free end section of the weight section, the second area being adjacent to the transmission 25section, the third area being positioned between the first and second areas, the at least one weight part being disposed on the weight section to selectively axially extend from the first area to the third area, at 1equal intervals or at unequal intervals or the at least one weight part being disposed on any of the first, second and third areas of the weight section.




[AltContent: textbox (third area)][AltContent: textbox (Second area)][AltContent: textbox (First area)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]


    PNG
    media_image2.png
    160
    332
    media_image2.png
    Greyscale

With regards to claim 18, the material removed section is formed inside the weight section (recess shown in the 18).  
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9, 11 and 12 include the limitation that the weight part or section has multiple receiving spaces and that the weight blocks are disposed in one or some of the spaces.  The prior art fails to teach having more than one receiving space therefore these claims are considered allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723